DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lindsay Kriz on 2/4/22.

The application has been amended as follows: 

Claim 1 is being amended as follows:
1. A method of preparing an origami robot for use in 
constructing the origami robot such that it comprises a foldable body portion that comprises one or more folds, slits, or patches of material configured to move in response to [a] stimulus external to the patient, to induce locomotion of the origami robot; 
exposing the foldable body portion to heat effective to shrink and/or fold the origami robot to a size suitable for encapsulation, and 
encapsulating the origami robot in a folded position with an encapsulation material configured to (i) permit the origami robot to be swallowed by a patient, and (ii) release the origami robot from the encapsulation material in the stomach of the patient, such that the origami robot unfolds to an operable, unfolded position by removing the encapsulation material.

Claim 11 is being amended as follows:
11. A method of preparing an origami robot for use in 
encapsulating the origami robot in a folded position with an encapsulation material configured to (i) permit the origami robot to be swallowed by a patient, and (ii) release the origami robot from the encapsulation material in the stomach of the patient, such that the origami robot unfolds to an operable, unfolded position by removing the encapsulation material, 
wherein the origami robot comprises a foldable body portion that comprises one or more folds, slits, or patches of material configured to move in response to a stimulus external to the patient, to induce locomotion of the origami robot, and 
wherein the encapsulation material comprises a biocompatible material that is dissolvable or meltable within the stomach.

Claim 13 is being amended as follows:
13. The method of claim 11, wherein the one or more folds, slits, or patches of material are configured to expand or shrink when exposed to heat or a magnetic field, to inducthe locomotion of the origami robot.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, though Bellinger et al. (US 2017/0106099 A1, cited previously and hereafter ‘Bellinger’) teaches some of the limitations of claim 1 (see 10/28/21 Non-Final 
Claims 2, 3, and 5-10 depend from claim 1.
As to claim 11, while not agreeing with all of the applicant’s Remarks, the examiner does feel that the amendment to claim 11 which recites “wherein the origami robot comprises a foldable body portion that comprises one or more folds, slits, or patches of material configured to move in response to a stimulus external to the patient, to induclocomotion of the origami robot” has obviated the previous rejection of claim 11. The current Merriam-Webster definition of “locomotion” is “an act or the power of moving from place to place”. While the previously cited Hood et al. (US 2010/0030185 A1, hereafter ‘Hood’) teaches unfolding an interaction region 500 of a robot (seen in Figs. 13A-13B), the act of unfolding to increase a reaction area is not being considered as a form of locomotion as this unfolding does not necessarily result in the robot moving from place to place. No reference was found, including Hood that would have made it obvious to modify Bellinger such that wherein the origami robot comprises a foldable body portion that comprises one or more folds, slits, or patches of material configured to move in response to a stimulus external to the patient, to induce locomotion of the origami robot in combination with the rest of claim 11.
Claims 12-18 depend from claim 11.


Response to Arguments
Applicant’s Remarks submitted 1/28/22 have been considered. While not agreeing with all of the arguments, the examiner does agree that Bellinger et al. (US 2017/0106099 A1, cited previously and hereafter ‘Bellinger’), with regard to claim 1, is silent to the steps of “constructing the origami robot such that it comprises a foldable body portion that comprises one or more folds, slits, or patches of material configured to move in response to stimulus external to the patient, to induce locomotion of the origami robot” and “exposing the foldable body portion to heat effective to shrink and/or fold the origami robot to a size suitable for encapsulation” in combination with the rest of the limitations of claim 1. Furthermore the examiner agrees, with regard to claim 11, that Hood does not supplement the deficiencies of Bellinger at least because Hood also does not disclose an origami robot comprising one or more folds, slits, or patches of material configured to move in response to a stimulus external to the patient, to induce locomotion of the origami robot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/             Primary Examiner, Art Unit 3783